                                         Case 3:20-cv-03345-WHO Document 187 Filed 09/07/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BMA LLC, et al.,                                Case No. 20-cv-03345-WHO
                                                       Plaintiffs,
                                   8
                                                                                         JUDGMENT
                                                 v.
                                   9

                                  10     HDR GLOBAL TRADING LIMITED, et
                                         al.,
                                  11                   Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Pursuant to the Order Granting Motion to Dismiss Second Amended Consolidated
                                  14   Complaint With Prejudice, judgment is accordingly entered. The Clerk shall close the case.
                                  15          IT IS SO ORDERED.
                                  16   Dated: September 7, 2021
                                  17

                                  18
                                  19                                                             William H. Orrick
                                                                                                 United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
